Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and  17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over combined teaching of U.S. Patent No. 4,352,693 to Langdon and U. S. Patent No. 4,957,556 to Kunbargi, further in view of U.S. Patent Application No. 2004/0127606 to Goodwin.
Regarding claims 1, and 12, Langdon discloses a capsule comprising grout composition comprising high early strength cement such as high aluminum cement, a 
 Although Langdon is silent about the cement being calcium aluminosulfate cement as applicants set forth in the instant application, it would have been obvious to one of ordinary skill in the art at the time of invention by applicants to use calcium aluminosulfate cement in the grout composition, motivated by the fact that Kunbargi, also drawn to early strength cement, disclose that the calcium aluminosulfate cement is a high early strength cement with  beneficial  property(col. 1,  lines  6-15). Kunbargi discloses that the calcium aluminosulfate amount in the early strength cement composition amount is about 15-25% by weight (claim 4). Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Combined teaching of Langdon and Kunbargi disclose a composition as applicant set forth in claim 1. But they are silent that melamine sulfonate based plasticizer is used in the composition. However, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to use the melamine sulfonate based composition  in the  grout composition, motivated by the fact that Goodwin, also drawn to cement composition, disclose that melamine sulfonate based composition is used in the grout composition to  provide  beneficial  effect(abstract).

Regarding claims 2-4, Kunbargi discloses that the calcium aluminosulfate amount in the early strength cement composition amount is about 15-25% by weight (claim 4).
Regarding claims 5-6, the thickening agent can be added in the amount depended on the molecular weight of the thickening agent, such as about 0.3%.
Regarding claim 7, Langdon disclose that the filler such as sand can be added in the grouting composition as needed to reduce  cost (col. 2, lines 17-20),
 Regarding claim 8, Goodwin discloses the composition comprising   silica   fume   and flyash ([0151]). 
Regarding claim 9, Langdon disclose that plasticizer is added in a needed amount.
Regarding claim 10 -11, Goodwin discloses that air entrainers are added in an amount to yield a desired level of air in a cementitious composition.  Generally, the amount of air entrainers in a cementitious composition ranges from about 0.2 to about 5.0 fluid ounces per hundred pounds of cement.  But this can vary widely due to variations in materials, mix proportion, temperature, and mixing action ([0134]).
Regarding claims 17 -19, Langdon discloses a method of anchoring an anchor element in a bore hole, comprising wetting a capsule in a water: cement ratio of below 0.4:1, locating the wetted capsule in the bore hole, urging an anchor element in the bore 
Combined teaching of Langdon and Kunbargi disclose a composition as applicant set forth in claim 1. But they are silent that melamine sulfonate based plasticizer is used in the composition. However, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to use the melamine sulfonate based composition  in the  grout composition, motivated by the fact that .

Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over combined teaching of U.S. Patent No. 4,352,693 to Langdon, U. S. Patent No. 4,957,556 to Kunbargi, and U. S. Patent Application No. 2004/0127606 to Goodwin, further in view of DE 29915326.
Combined teaching of Langdon, Kunbargi , and Goodwin disclose a composition as applicants set forth above. But they are silent that a chromate reducer is used in the composition, However, it would have been obvious to one of ordinary skill in the art at the time of invention by applicants to use the chromate reducer in the cement composition, motivated by the fact that DE'326, also drawn to cement composition, discloses that chromate reducer such as stannous or ferrous sulfate are used to reduce the toxicity of the cement.
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 16  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over combined  teaching  of U.S. Patent No. 4,352,693 to Langdon , U. S. Patent No. 4,802922 to Smart and  U. S. Patent No. 4,957,556 to Kunbargi, further in view of U.S. Patent Application No. 2004/0127606 to Goodwin.

  However,  it  would  have  been  obvious   to one of  ordinary   skill in the art  at the  time of  invention  by  applicant  to  use   polyester   to  make  the capsule,  motivated  by the fact  that  Smart,  also drawn  to capsule  comprising  grout composition, discloses  that it  is  known in the  art   to use  polyester  to  make  the  capsule.
Although Langdon is silent about the cement being calcium aluminosulfate cement as applicants set forth in the instant application, it would have been obvious to one of ordinary skill in the art at the time of invention by applicants to use calcium aluminosulfate cement in the grout composition, motivated by the fact that Kunbargi, also drawn to early strength cement, disclose that the calcium aluminosulfate cement is a high early strength cement. Kunbargi discloses that the calcium aluminosulfate amount in the early strength cement composition amount is about 15-25% by weight (claim 4). Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.

It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731